UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7286


TONY WASHINGTON,

                     Petitioner - Appellant,

              v.

RICHARD HUDGINS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:20-cv-00086-JPB)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Washington, a federal prisoner, appeals the district court’s order adopting the

magistrate judge’s recommendation and denying relief on Washington’s 28 U.S.C. § 2241

petition in which Washington sought to challenge his conviction by way of the savings

clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his conviction

in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be

inadequate or ineffective to test the legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a
       conviction when: (1) at the time of conviction, settled law of this circuit or
       the Supreme Court established the legality of the conviction; (2) subsequent
       to the prisoner’s direct appeal and first § 2255 motion, the substantive law
       changed such that the conduct of which the prisoner was convicted is deemed
       not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
       provisions of § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Washington v. Hudgins, No. 5:20-cv-00086-

JPB (N.D.W. Va. Aug. 21, 2020). We also deny Washington’s motion for transcripts at

government expense.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                               2